Citation Nr: 1412914	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to June 7, 2013 and in excess of 70 percent beginning June 7, 2013 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to June 17, 2013 for vascular headaches, migraine type (headaches).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006; the Veteran also had ten months of earlier active duty.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of October 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The case was remanded in November 2012 for additional development.  In October 2013, the Board granted an initial evaluation of 50 percent beginning June 17, 2013 for headaches and remanded the issues listed on the title page to attempt to obtain additional treatment records from VA Medical Centers in Memphis, Tennessee and Jackson, Mississippi.  An attempt was made by VA to obtain additional treatment reports, but no additional records were available.  

A January 2014 rating decision granted an increased initial rating of 30 percent for PTSD, effective July 23, 2009, and granted an increased initial rating of 70 percent for PTSD, effective June 7, 2013.  As these grants are only partial grants of the maximum rating available for PTSD, the issue is still on appeal.

Because of VA's attempt to obtain additional treatment reports, there has been substantial compliance with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The evidence of record shows that PTSD symptomatology has resulted in functional impairment comparable to occupational and social impairment with reduced reliability and productivity prior to June 7, 2013 but does not show functional impairment comparable to total occupational and social impairment.  

2.  The evidence of record fails to show PTSD symptomatology has resulted in functional impairment comparable to total occupational and social impairment beginning June 7, 2013.  

3.  The evidence of record prior to June 17, 2013 shows headache symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month over the last several months but does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for PTSD prior to June 7, 2013, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD beginning June 7, 2013 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial evaluation of 30 percent for headaches prior to June 17, 2013, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for headaches by rating decision in October 2009 and for PTSD by rating decision in December 2009.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the April 2010 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The July 2009 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the July 2009 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the veteran's service-connected disabilities were obtained in 2009 and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


PTSD

Service connection for PTSD was originally granted by rating decision in December 2009, and a 10 percent evaluation was assigned effective the date of claim on July 23, 2009.  The veteran timely appealed the assigned rating.  A July 2013 rating decision granted a 50 percent evaluation for PTSD, effective June 7, 2013.  A January 2014 rating decision granted a 30 percent rating effective July 23, 2009 and a 70 percent rating effective June 7, 2013.

Under the rating schedule, a 30 percent evaluation is assignable for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

VA treatment reports for July 2009 reveal complaints of depression, insomnia, lack of energy, both poor appetite and overeating, feelings of failure, and trouble concentrating.  

It was reported on VA evaluation in September 2009 that the veteran was working in a supervisory position for a private company that provides services to the Department of Corrections.  He lost rank due to his "outspokenness."  He reported a pattern of not getting along with others.  He was in danger of quitting his job because he could not get along with the inmates and staff.  He was married for the second time and said that his wife was understanding and supportive.  The veteran was taking medication for his psychiatric problems, which helped somewhat.  He was alert and oriented, with good hygiene and grooming; his speech was coherent and logical; his mood was dysphoric with congruent affect; and his thought process was organized without circumstantiality or tangentiality.  He did not have any delusions or hallucinations.  He was reported to have fair concentration, insight, and judgment; and his memory was intact.  His PTSD symptoms included daily intrusive thoughts, nightmares at least every other day in the past 30 days with severe disturbances, flashbacks twice in the past month, and physical reaction involving increased heart rate and hyperventilation to triggers or reminders of Iraq.  

The examiner concluded in September 2009 that the signs and symptoms of PTSD resulted in deficiencies in most areas and required continuous medication.  The assessments were PTSD, moderate symptoms; and dysthymic disorder.  The GAF score was 50.  It was noted that the veteran's current PTSD and concurrent depression was a serious change from pre-morbid functioning.

It was noted in VA treatment reports for July 2010 that the veteran had separated from his wife and kids and complained of increased irritability, anxiety, feeling of sadness, sleep problems, nightmares, lack of motivation, hypervigilance, and adjustments to the workplace.  His GAF score was 60.  When seen in September 2010, the veteran's mood had improved and he was feeling better about his relationship with his wife.  In December 2010, his mood was neutral, his was alert and oriented, and he was described as well groomed.

The veteran was provided another VA psychiatric evaluation in June 2013.  PTSD was diagnosed, with a GAF score of 57.  It was noted that stressors since the last VA evaluation included worsened marital discord, vocational complications, and resultant financial pressures.  The examiner concluded that the veteran's psychiatric disorder was more severe than in the past.  He was noted to have occupational and social impairment with reduced reliability and productivity.  The veteran had been working on a full-time basis since December 2012 in an automotive-parts store.  He said that he had discontinued his medication due to side effects and a lack of perceived efficacy.  His psychiatric symptoms consisted of anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work-like setting.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Based on the relevant evidence, the veteran's PTSD symptomatology more nearly approximates the criteria for an increased rating of 70 percent prior to June 7, 2013.  Although the examiner in September 2009 noted that the veteran's PTSD symptomatology was moderate, the GAF score was 50, which is indicative of serious impairment, and the examiner noted that the signs and symptoms of PTSD resulted in deficiencies in most areas and required continuous medication, which is comparable to the schedular criteria for impairment warranting a 70 percent schedular rating.  The veteran had continued problems getting along with others.  Additionally, the examiner opined in September 2009 that the veteran's PTSD and concurrent depression was indicative of a serious change from his earlier functioning.  He continued to have multiple psychiatric problems while receiving outpatient treatment in 2010, although his mood had improved when seen in September 2010.

The Board must now determine whether there is evidence that the Veteran's functional impairment due to PTSD symptomatology more nearly approximates the criteria for a 100 percent rating at any time during the appeal period.  The evidence on file shows that the Veteran is oriented without delusions or hallucinations.  Moreover, the veteran has been employed for much of the appeal period; and it was reported on evaluation in June 2013 that he had been working full-time since December 2012.  GAF scores on file have ranged from 50 to 60, which indicate no more than serious occupational and social impairment.  Consequently, the manifestations of the Veteran's service-connected PTSD are not productive of functional impairment comparable to the criteria for a 100 percent schedular rating.  In fact, there is no notation in the evidence of psychiatric symptoms of similar severity.  


Headaches

An October 2009 rating decision granted service connection for headaches and assigned a 0 percent rating effective July 23, 2009, the date the claim was received by VA.  A December 2009 rating decision granted a 10 percent rating for headaches, effective July 23, 2009.  The Veteran timely appealed the assigned rating.  A July 2013 rating decision granted a 30 percent rating for headaches effective June 17, 2013, the date of VA evaluation.  An October 2013 rating decision granted a 50 percent rating for headaches, the maximum schedular rating for headaches, effective June 17, 2013.

The Veteran's headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records for July 2009 reveal complaints of severe headaches and severe sensitivity to light and sound.  A CT scan of the head was within normal limits.

It was noted on VA evaluation in September 2009 that, with medication, the veteran had gone from 2-3 headaches per week, lasting from 8-10 hours each, down to one headache a week.  He reported one headache in the previous two weeks.  His headaches had also decreased in severity and length.  He denied missing work, stating that he "toughs it out."  The diagnosis was vascular, migraine-type, headaches.

According to a November 2009 statement from T.C., whom the veteran had worked with and for the previous one and a half years, she observed him having numerous migraine headaches as often as several times a month, at which time he was sensitive to light and sound and was unable to focus.  She had to send him home due to his inability to continue his duties.  

It was noted in treatment records dated in September 2010 that the veteran's history included migraine headaches with intense pain and nausea that were sometimes relieved by going into a dark room, taking pain medication, and lying down.  The veteran reported on VA optometry evaluation in January 2012 that he had headaches but that they were not severe.

When examined by VA in June 2013, the Veteran reported pulsating or throbbing head pain that started in the occipital area and went to the top of the head; his eyes felt a stabbing sensation.  He noted severe sensativity to light and sensitivity to sound.  His headaches occurred on both sides of the head.  He had minor headaches every 2-3 days and 1-2 severe headaches each week.  The typical headache lasted less than a day.  It was noted that the Veteran had characteristic prostrating attacks more than once a month and that he had very frequent prostrating and prolonged attacks.  He said that he was fired as a restaurant shift manager in June 2012 for calling in sick with headaches; he also had reduced productivity while working with the headaches.  He has worked as a shift manager in a parts store since December 2012 and has had to work with headaches on multiple occasions; he has called in sick twice.  He reported the severity of minor headaches as 3-4/10, with severe headaches as 10/10.  

Although the veteran indicated in September 2009 that his headaches had gotten better and he denied missing work, the lay statement in November 2009 from T.C. indicates that he had migraine headaches up to several times a month and had been ill enough to be sent home from work, although the number of times he had been sent home was not provided.  Based on the overall evidence, the veteran's headaches more nearly approximate the criteria for a 30 percent rating prior to June 17, 2013, which means that his symptomatology involved impairment indicative of migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Even when the veteran's headaches improved, he still had problems at least once a month, although he did not necessarily miss work.  He appears to have missed work on occasion and was fired in June 2012 for calling in sick with headaches.  However, the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 2013, as he had only missed work on two occasions between December 2012 and June 2013 due to headaches.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran's symptomatology encompasses the criteria under Diagnostic Code 8100, as discussed above, the Board concludes that Diagnostic Code 8100 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.104, Diagnostic Code 8100.


Additional Considerations

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected PTSD and headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  In fact, increased ratings were granted above based on the veteran's PTSD and headache symptomatology and how these symptoms compared with the applicable schedular criteria.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that either the Veteran's PTSD or his headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate each disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as the most recent evidence indicates that the Veteran is working full time, the record does not reasonably raise that issue.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD prior to June 7, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.
Entitlement to an initial evaluation of 30 percent for headaches prior to June 17, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


